DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities: “an regulation” in lines 2 and 3, respectively, should read “a regulation”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motor-driven actuator device” and “control unit” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0123210 A1 to Dmytrow et al. (Dmytrow) in view of US 1,483,354 A to Kopper Jr. (Kopper).
In reference to claim 1, Dmytrow discloses an exhaust system for an internal combustion engine and comprising: at least one first exhaust duct (18, Fig. 1; 24, Fig. 8) which originates from the internal combustion engine and has an end part (22B) which ends with a first outlet opening through which the exhaust gases are released into the atmosphere; wherein the end part of the first exhaust duct has at least one movable wall (valve plate of 28) which can be moved to different positions to vary the flowable area of the outlet opening; a motor-driven actuator device (28; motor being interpreted using the plain and ordinary meaning of “element that imparts motion”; the disclosure of an electronic controller 30 operating a physical valve 28 implicitly discloses an element that imparts motion to the valve), which is configured to actively move the movable wall and can be electronically controlled (via controller 30); and a control unit (30), which is configured to vary, by controlling the actuator device, the position of the movable wall depending on a rotation speed of the internal combustion engine (par. 0056) and on an engine load of the internal combustion engine (par. 0055), but fails to explicitly disclose varying the width of the outlet opening. 
However, Kopper discloses a similar device for the same purpose of controlling the amount of noise from an engine exhaust comprising an exhaust duct (1, Fig. 1), wherein an end part of the first exhaust duct has at least one movable wall (5, Figs. 7, 11) which can be moved to different positions to vary the width of the outlet opening. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known movable wall disclosed by Kopper for the known movable wall of Dmytrow. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 2, the modified Dmytrow teaches the exhaust system according to claim 1, wherein the movable wall can be moved towards a maximum expansion position in which the movable wall confers to the end part of the first exhaust duct a divergent conformation which progressively increases an area of a cross section approaching the first outlet opening (see Kopper, Fig. 7; the bent extremities 19 would be divergent when the walls 5are fully opened).
In reference to claim 3, the modified Dmytrow teaches the exhaust system according to claim 1, wherein: the movable wall can be moved between a maximum expansion position and a minimum expansion position; and in the maximum expansion position the movable wall gives the end part of the first exhaust duct a divergent conformation which progressively increases an area of a cross section approaching the first outlet opening (see Kopper, Fig. 7; the bent extremities 19 would be divergent when the walls 5 are fully opened).
In reference to claim 4, the modified Dmytrow teaches the exhaust system according to claim 3, wherein in the position of minimum expansion the movable wall gives the end part of the first exhaust duct a parallel conformation which maintains constant an area of a cross section approaching the first outlet opening (see Kopper, Fig. 7, the bent extremities 19).
In reference to claim 5, the modified Dmytrow teaches the exhaust system according to claim 3, wherein in the position of minimum expansion the movable wall confers to the end part of the first exhaust duct a convergent conformation which progressively reduces an area of a cross section approaching the first outlet opening (see Kopper, Figs. 7, 11).
In reference to claim 6, the modified Dmytrow teaches the exhaust system according to claim 1, wherein: the end part of the first exhaust duct has two mutually opposite movable walls; and the actuator device is configured to move the two movable walls together in opposite directions so as to move the two movable walls apart or to move the movable walls close to each other (see Kopper, Figs. 7, 11).
In reference to claim 7, the modified Dmytrow teaches the exhaust system according to claim 6, wherein: the two movable walls are hinged to rotate around two respective rotation axes parallel to each other; the end part of the first exhaust duct has two fixed walls parallel to each other which are perpendicular to the rotation axes (see Kopper, Fig. 7); and the two movable walls are enclosed between the fixed walls (3) and crawl on the fixed walls when they move.
In reference to claim 8, the modified Dmytrow teaches the exhaust system according to claim 1 and comprising: a second exhaust duct (Dmytrow; 20, Fig. 8) which originates from the first exhaust duct at a junction and has a second outlet opening (22A) through which the exhaust gases are released into the atmosphere; and a silencing device (23) which is arranged along the second exhaust duct.
In reference to claim 10, the modified Dmytrow teaches the exhaust system according to claim 8, wherein the first exhaust duct is completely free from any silencing device other than the movable wall arranged upstream of the movable wall and, hence, the silencing device is only and exclusively arranged along the second exhaust duct (see Dmytrow, Fig. 8).
In reference to claim 12, the modified Dmytrow teaches the exhaust system according to claim 1, wherein the control unit is configured to move, by controlling the actuator device, the movable wall towards a position of minimum expansion at low rotation speeds and at low engine loads of the internal combustion engine and to move the movable wall towards a maximum expansion position at high rotation speeds and high engine loads of the internal combustion engine (Dmytrow; see Fig. 4; implicit – at 100 mph, 30% throttle the valve is open at 95% while at speed 0, 5% throttle, 5%).
In reference to claim 13, the modified Dmytrow teaches the exhaust system according to claim 1, wherein the control unit is configured to vary, by controlling the actuator device, the position of the movable wall also depending on: a gear engaged in a gearbox coupled to the internal combustion engine (Dmytrow, par. 0057), a longitudinal speed of a vehicle equipped with the internal combustion engine (par. 0053), and a longitudinal acceleration of the vehicle equipped with the internal combustion engine (par. 0028).
In reference to claim 14, the modified Dmytrow teaches the exhaust system according to claim 13, wherein the control unit is configured to move, by controlling the actuator device, the movable wall towards a minimum expansion position in low gears and to move the movable wall towards a maximum expansion position in high gears (Dmytrow; see Fig. 4; implicit – at 100 mph the valve is open at 95% while at speed 0, necessarily in a lower gear, 5%).
In reference to claim 15, the modified Dmytrow teaches the exhaust system according to claim 1, wherein the control unit is configured to detect: the rotation speed of the internal combustion engine (Dmytrow, par. 0056), the engine load of the internal combustion engine (par. 0055), a gear engaged in a gearbox coupled to the internal combustion engine (par. 0057), a longitudinal speed of a vehicle equipped with the internal combustion engine (par. 0053), and/or a longitudinal acceleration of the vehicle equipped with the internal combustion engine (par. 0028).
In reference to claim 16, the modified Dmytrow teaches a vehicle comprising: at least two drive wheels (Dmytrow; 14, Fig. 1); an internal combustion engine (16), which causes the two drive wheels to rotate with the interposition of a gearbox (implicit, par. 0057) and is provided with an exhaust system according to claim 1.
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0049040 A1, discloses an exhaust flap control system, US 2018/0258817 A1 discloses multiple movable walls and US 1,709,426 A discloses multiple valves in series. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
21 July 2022